— • Motion for leave to go to Court of Appeals granted, and the following questions of law "certified to the Court of Appeals as questions of law which ought to be reviewed by said court: 1. Does the complaint state facts sufficient to constitute a cause of action against the defendant Charles B. Alexander? 2. Does the complaint state facts sufficient to constitute a cause of action against the defendant Henry M. Alexander? 3. Does the complaint state facts sufficient to constitute a cause of action against the defendant William Alexander? 4. Does the complaint state facts sufficient to constitute a cause of action against the defendant James W. Alexander? 5. Does the complaint state facts sufficient to constitute a cause of action against the defendant August Belmont? 6. Does the complaint' state facts sufficient to constitute a cause of action against the defendant Cornelius N. Bliss? 7. Does the complaint state facts sufficient to constitute a cause of action against the defendant 0. Led-yard Blair? 8. Does the complaint state facts sufficient to constitute a cause of action against the defendant Alexander J. Cassatt? 9. Does the complaint state facts sufficient to constitute a cause of action against the defendant Thomas De Witt Cuyler? 10. Does the complaint state facts sufficient to constitute a cause of action against the defendant Henry C. Doming? 11. Does the complaint state facts sufficient to constitute a cause of action against the defendant Chauncey M. Depew? 12. Does the complaint state facts sufficient to constitute a cause of action against the defendant Louis Fitzgerald? 13. Does the complaint state facts sufficient to constitute a cause of action against the defendant Marcellus'M. Dodge? 14. Does the complaint state facts sufficient to constitute a cause of action against the defendant James S. Forgan? 15. Does the complaint state facts sufficient to constitute a cause of action against the defendant Henry C. Frick? 16. Does the complaint state facts sufficient to constitute a cause of action against the defendant George J. Gould? 17. Does the complaint state facts suffil cientto constitute a cause of action against the defendant Henry 0. Haarstick? 18. Does the complaint state facts sufficient to constitute a cause of action against the defendant Edward H. Harriman? 19. Does the complaint' state .facts sufficient to constitute a cause of action against the defendant James J. Hill? 20. Does the complaint state facts sufficient to constitute a cause of action against the defendant Bradish Johnson? 21. Does the complaint state facts sufficient to constitute a cause of action against the defendant Thomas A. Jordan? 33. Does the complaint State facts sufficient to constitute a cause of action against the defend-apt Alvin W. Krech? 23. Does the complaint state facts sufficient to constitute a cause of action against the defendant Joseph T. Low? 24. Does the complaint state facts sufficient to constitute a cause of action against the defendant John J. McCook? 25. Does the complaint state facts sufficient to constitute a cause of action against the defendant William H. McIntyre? 26. Does the complaint state facts sufficient to constitute a cause of action against the defendant Darius O. Mills? 27. Does the complaint state facts sufficient to constitute a cause of action against the defendant David H. Moffat? 28. Does the complaint state, facts sufficient to constitute a cause of action against the defendant Levi P. Morton? 29. Does the complaint state facts sufficient to constitute a cause of action against the defendant Jacob H. Schiff? 30. Does the complaint state facts suf*912ficient to constitute a cause of action against the defendant Chirles S. Smith? 31. Does the complaint state facts sufficient to constitute a cause of action against the defendant Valentine P. Snyder? 32. Does the complaint state facts sufficient to constitute a cause of action against [he defendant George H. Squire? 38. Does the complaint state facts sufficient to constitute a cause of action against the defendant Alfred G. Vanderbilt? 34. Does the complaint state facts sufficient to constitute a cause of action against the defendant William G. Van Horne? 35. Does the complaint state facts sufficient to constitute a cause of "action against the defendant George T. Wilson? 36. Are causes of action improperly united in the complaint, as alleged' in the said defendants’ several demurrers? 37. Is [here a misjoinder of parties plaintiff as alleged in the said defendants’ several demurrers?